Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s election filed on March 2, 2022.
Claims 1-10 are being examined in this office action.

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on March 2, 2022 is acknowledged.
Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 2, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "respective lines of separation" in line 10.  There is insufficient antecedent basis for this limitation in the claim. No lines of separation are previously recited in the claim. For examination purposes, examiner interprets the lines of separation to be equivalent to the longitudinal fold lines previously recited in the claim.
All remaining claims are rejected as they depend on rejected independent claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, and 10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Chan et al. (US Pub. No. 2017/0266907 A1, herein, Chan).
Regarding claim 1, Chan discloses a supply (20b – Fig. 3) of sheet stock material (20) for a dunnage conversion machine (54 – Fig. 3) (Para [0052]) that is readily spliced to another supply (20a), comprising: 
(a) one or more plies of sheet material (20) having 
(i) multiple longitudinally-extending sections (20e, 20f), including a center section (20f) bounded by lateral sections (20e), where the lateral sections are folded over a common face of the center section along longitudinal fold lines (20d) at lateral edges of the folded sheet material (Figs. 2a and 2b); and 
(ii) a leading edge (“beginning edge”) and a trailing edge (“finishing edge”) at longitudinally-opposite ends of the sheet material (Para [0053]), where the lateral sections are separated from the center section adjacent the leading edge and adjacent the trailing edge along respective lines of separation (Figs. 2a-3); and 
(b) a splicing adhesive (26a” – Fig. 3) applied to the sheet material adjacent the leading edge or the trailing edge on at least each of the lateral sections in such a manner to facilitate splicing each section to respective sections of another supply (20a) of sheet stock material (Para [0053], Fig. 3).

Regarding claim 4, Chan discloses the supply of sheet stock material as recited above, comprising two plies of sheet material (“multi-ply material” – Para 0048]).

Regarding claim 5, Chan discloses the supply of sheet stock material as recited above, where the lateral sections of both plies of sheet material are inwardly folded over a common face of the center section (Figs. 2b and 3).

Regarding claim 6, Chan discloses the supply of sheet stock material as recited above, where the sheet stock material is folded along lateral fold lines (20c) in opposite directions at periodic longitudinally-spaced intervals to form a rectangular fan-fold stack (12a) (Fig. 2c, Para [0050]).

Regarding claim 10, Chan discloses the supply of sheet stock material as recited above, where a splicing adhesive is applied to the sheet material adjacent the leading edge or the trailing edge on both of a center section and each of the lateral sections (Fig. 3).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US Pub. No. 2017/0266907 A1, herein, Chan).
Regarding claim 2, Chan discloses the supply of sheet stock material as recited above, where the lateral sections are separated from the center section by a cut (“longitudinal perforation lines” – Para [0051]) along respective longitudinal fold lines.
Chan does not expressly disclose a distance of at least one centimeter.

Chan does disclose that the overall width of the sheet material is 38.1 centimeters (equivalent to 15 inches shown in Fig. 2c).
Therefore, it would have been a matter of design choice of one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the supply of sheet stock material so that the lateral sections are separated from the center section by a cut along respective longitudinal fold lines a distance of at least one centimeter, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 3, Chan discloses the supply of sheet stock material as recited above, where the lateral sections are separated from the center section by a cut (“longitudinal perforation lines” – Para [0051]) along respective longitudinal fold lines.
Chan does not expressly disclose a distance of at least one centimeter to fifteen centimeters.
Chan does disclose that the overall width of the sheet material is 38.1 centimeters (equivalent to 15 inches shown in Fig. 2c).
Therefore, it would have been a matter of design choice of one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the supply of sheet stock material so that the lateral sections are separated from the center section by a cut along respective longitudinal fold lines a distance of at least one centimeter to fifteen centimeters, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US Pub. No. 2017/0266907 A1, herein, Chan) in view of Yap et al. (US Pub. No. 2015/0014205 A1, herein, Yap).
Regarding claim 7, Chan discloses the supply of sheet stock material as recited above, where adjacent the leading end of the sheet material a leading segment is folded along the nearest lateral fold line to extend down a side of the stack, and adjacent the trailing end of the sheet material a trailing segment is folded along the nearest lateral fold line to extend up the same side of the stack (Figs. 2c-3, Para [0050]).
Chan does not expressly disclose a strap around the stack holds the leading and trailing segments against the side of the stack.
Yap teaches a strap (54) around the stack (50) holds the leading and trailing segments against the side of the stack (Fig. 7, Para [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the supply of sheet stock material disclosed by Chan so that a strap around the stack holds the leading and trailing segments against the side of the stack as taught by Yap in order to allow the supply to be “easily stored and/or transported, loaded into the dunnage conversion machine stand” (Yap, Para [0024]).
Regarding claim 8, Chan in view of Yap teaches the supply of sheet stock material as recited above, where at least one ply of sheet material (Yap, 12) includes kraft paper (“kraft paper” – Yap, Para [0022]).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the supply of sheet stock material disclosed by Chan so that it includes kraft paper as taught by Yap in order to allow the supply to be “recyclable and reusable” (Yap, Para [0022]).

Regarding claim 9, Chan in view of Yap teaches the supply of sheet stock material as recited above, where the splicing adhesive is provided by a double-sided tape (“double sided adhesive tape” – Yap, Para [0029]), one side of which is secured to the sheet material and the other side of which is covered by a removable release liner (Yap, 84 – Fig. 4, Para [0029]).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the supply of sheet stock material disclosed by Chan so that the splicing adhesive is provided by a double-sided tape, one side of which is secured to the sheet material and the other side of which is covered by a removable release liner as taught by Yap in order to further ensure the multiple supplies of sheet stock material remain spliced together. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





August 18, 2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731